Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 12, 2016

                                       No. 04-16-00613-CR

                                  Victor Leonel RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CRS001361 D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
        On October 20, 2016, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record stating the reporter’s record had not been filed
because appellant: (1) had failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee; and (2) had
failed to request the record in writing. By order dated October 21, 2016, appellant was ordered
to provide written proof to this court by October 31, 2016 that (1) the appellant had requested the
court reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (2) either (a) the
reporter’s fee had been paid or arrangements have been made to pay the reporter’s fee; or (b)
appellant is entitled to appeal without paying the reporter’s fee. The order stated that if appellant
failed to respond within the time provided, appellant’s brief would be due by November 21,
2016, and the court would consider only those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        Appellant did not respond to our prior order and has not filed his brief. On November 28,
2016, this court ordered appellant’s attorney to provide this court with a written, reasonable
explanation for his failure to timely file the brief and the steps being taken to remedy the
deficiency by December 8, 2016. The order stated if appellant’s attorney failed to file an
adequate response by December 8, 2016, this appeal would be abated to the trial court for an
abandonment hearing, and the trial court would be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).
       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than January 9, 2017, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court